Citation Nr: 1723886	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  09-37 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1953 to August 1957. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which granted service connection for the Veteran's lumbar spine disability and assigned an initial 10 percent rating, effective September 26, 2007.  Thereafter, a May 2010 rating decision increased the rating to 20 percent, effective April 17, 2009.

In November 2010, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing is associated with the record.

In a September 2012 decision, the Board granted a 20 percent rating for the Veteran's lumbar spine disability for the entirety of the appeal stemming from the September 26, 2007, date of service connection, and awarded separate 10 percent ratings for peripheral neuropathy of his right and left lower extremities associated with his lumbar spine disability, effective September 26, 2007.  Furthermore, the Board assumed jurisdiction of a claim for TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded such matter for additional development.  It now returns for further appellate review.

The Board notes that, subsequent to the issuance of the October 2016 supplemental statement of the case, the Veteran submitted additional evidence in November 2016 and April 2017.  However, with the April 2017 submission, the Veteran waived Agency of Original Jurisdiction (AOJ) consideration of such new evidence.  
38 C.F.R. § 20.1304(c) (2016).  In addition, as the claim is being remanded, the AOJ will have an opportunity to review the newly received records such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. 
§ 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran alleges that he is unemployable due to his lumbar spine disability.  In this regard, he testified during his November 2010 hearing that he could only stand for about two hours, and reported that he had to close his small trucking company in 2005 due to such disability.  Therefore, he claims that he is entitled to a TDIU.  

Under the applicable criteria, a TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

The Veteran had a combined rating of 40 percent for the period from September 26, 2007, to April 28, 2015, based on his lumbar spine disability, evaluated as 20 percent disabling as of September 26, 2007; peripheral neuropathy of the right lower extremity, evaluated as 10 percent disabling as of September 26, 2007; and peripheral neuropathy of the left lower extremity, evaluated as 10 percent disabling as of September 26, 2007.  Thereafter, he received a temporary total rating based on the need for convalescence under 38 C.F.R. § 4.30 due to back surgery from April 29, 2015, until October 31, 2015.  The Veteran has had a combined rating of 60 percent since November 1, 2015, based on the above referenced lumbar spine disability and peripheral neuropathy of the bilateral lower extremities as well as adjustment disorder with depressed mood, evaluated as 30 percent disabling as of May 28, 2015, and a lumbar spine scar, evaluated as noncompensably disabling as of May 28, 2015, except for another period of a temporary total rating under 38 C.F.R. § 4.30 due to back surgery from January 25, 2016, to April 30, 2016.  Thus, outside of the Veteran's periods of temporary total ratings, the schedular criteria for a TDIU are not met.

However, as indicated previously, that it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration, all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b). 

The Board does not have the authority to assign an extra-schedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  However, the Board does have the authority to decide whether a claim should be referred to the Director, Compensation Service.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In this regard, pursuant to the Board's September 2012 remand, the Veteran was afforded VA examinations to assess the limitations associated with his service-connected disabilities.  The Veteran was afforded such examinations in April 2015 and August 2015.  While the opinions offered by such examiners were not supportive of a finding of a TDIU in that they determined that the Veteran was capable of sedentary employment, evidence of unemployability has subsequently been associated with the record.  Specifically, VA treatment records associated with the file in March 2016 contain an administrative note by a neurosurgeon that reflects a diagnosis of lumbar spondylosis with radiculopathy, post-op lumbar decompression and fusion, and a statement that the Veteran has a permanent condition of the spine which makes him unsuitable for gainful employment on a permanent basis.  The physician also reported that the Veteran is restricted in sitting, standing unassisted, and walking unassisted for 30 minutes or less and requires assistance from his spouse for basic activities of daily living such as dressing, using the bathroom, and personal care.  He further reported that the Veteran's condition is unlikely to change with time or additional treatment.  

Furthermore, in April 2017, the Veteran submitted a November 2016 VA treatment record written by the March 2016 VA neurosurgeon.  In such record, the physician reported that the Veteran's low back, hip, and leg pain continues on a constant basis and is aggravated by standing and by sitting for more than 30 minutes.  He further reported that the Veteran is unable to walk more than 100 feet unaided, requires help with activities of daily living such as dressing, personal hygiene, and preparing meals.  The physician again concluded that his condition is permanent and not likely to improve with the passage of time or with additional treatment.  

Accordingly, the Board finds that the claim should be submitted to the Director, Compensation Service, for extra-schedular consideration for a TDIU under 38 C.F.R. § 4.16(b).

Furthermore, prior to submission of the claim to the Director, Compensation Service, the AOJ should associate the Veteran's VA treatment records from the Central Arkansas Veterans Healthcare System dated from March 2016 to the present with the file, and request clarification from the Veteran regarding his employment history.  With regard to the latter matter, the record reflects that, in April 2017, the Veteran submitted a Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940) in which he indicated that he last worked full-time on January 1, 2005, as a truck driver.  However, at his August 2015 mental disorders VA examination, he reported that he last worked in 2011, and had, at some point, been fired from Oakwood Mobile Homes.  Consequently, on remand, the Veteran should be requested to clarify his employment history.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the Veteran to clarify his employment history, to include by the submission of a new Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940), in which all prior positions are detailed, to include his employment in 2011 and with Oakwood Mobile Homes.

2.  Associate all of the Veteran's VA treatment records from the Central Arkansas Veterans Healthcare System dated from March 2016 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completing the above development, refer this matter to the Director, Compensation Service, for consideration of assignment of an extra-schedular TDIU under the provisions of 38 C.F.R. § 4.16(b).  

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include such received after the issuance of the October 2016 supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, this claim should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

